                            Case 20-11570-LSS             Doc 220       Filed 07/23/20         Page 1 of 3




                                   IN THE UNITED STATES BANKRUPTCY COURT
                                        FOR THE DISTRICT OF DELAWARE

                                                                        §
             In re:                                                     §      Chapter 11
                                                                        §
             PYXUS INTERNATIONAL, INC., et al.,1                        §      Case No. 20-11570 (LSS)
                                                                        §
                                           Debtors.                     §      (Jointly Administered)
                                                                        §
                                                                        §      Ref: Docket Nos. 133 & 212


                       ORDER AUTHORIZING THE DEBTORS TO (I) FILE UNDER
                    SEAL CERTAIN CONFIDENTIAL INFORMATION IN CONNECTION
                  WITH THE DEBTORS’ APPLICATION TO RETAIN ERNST & YOUNG LLP
                               AND (II) GRANTING RELATED RELIEF


                             Upon the Debtors’ motion (the “Motion”)2 for entry of an order (this “Order”),

         (i) authorizing the Debtors to file the Sealed Exhibits under seal, and (ii) granting related relief, all

         as more fully set forth in the Motion; and upon the Notice of Filing of Redacted Exhibits to the

         Declaration of Rachel Gerring in Support of Debtors’ Application for an Order Authorizing the

         Employment and Retention of Ernst & Young LLP As Their Accounting, Valuation, Tax and

         Internal Audit Provider, Effective As of the Petition Date [Docket No. 212] (the “Notice”); and

         due and sufficient notice of the Motion having been provided under the particular circumstances,

         and it appearing that no other or further notice need be provided; and the Court having jurisdiction

         to consider the Motion and the relief requested therein in accordance with 28 U.S.C. §§ 157 and

         1334 and the Amended Standing Order of Reference from the United States District Court for the

         District of Delaware, dated as of February 29, 2012; and consideration of the Motion and the relief



         1
           The Debtors in the Chapter 11 Cases, along with the last four digits of each Debtor’s United States federal tax
         identification number, are: Pyxus International, Inc. (6567), Alliance One International, LLC (3302), Alliance One
         North America, LLC (7908), Alliance One Specialty Products, LLC (0115) and GSP Properties, LLC (5603). The
         Debtors’ mailing address is 8001 Aerial Center Parkway, Morrisville, NC 27560-8417.
         2
             Capitalized terms used but not defined in this Order have the meanings used in the Motion.
26800303.2
                       Case 20-11570-LSS          Doc 220      Filed 07/23/20     Page 2 of 3




         requested therein being a core proceeding under 28 U.S.C. § 157(b)(2); and the Court having

         authority to enter a final order consistent with Article III of the United States Constitution; and

         venue being proper before this Court under 28 U.S.C. §§ 1408 and 1409; and the Court having

         found and determined that the relief requested in the Motion is in the best interests of the Debtors,

         their estates and creditors, and any parties in interest; and the legal and factual bases set forth in

         the Motion having established just cause for the relief granted herein; and after due deliberation

         thereon and sufficient cause appearing therefor, it is HEREBY ORDERED THAT:

                        1.      The Motion is granted as set forth herein.

                        2.      The Debtors are authorized to file unredacted versions of the Sealed

         Exhibits under seal.

                        3.      Subject to Local Rule 9018-1(d) and except to the extent disclosed in the

         Notice, the Sealed Exhibits shall remain under seal and confidential and shall not be made available

         to anyone other than (a) this Court; (b) the U.S. Trustee; (c) counsel to the Ad Hoc First Lien

         Group; (d) counsel to the Ad Hoc Crossholder Group and DIP Agent; and (d) counsel to any

         official committee appointed upon the execution of a mutually acceptable non-disclosure

         agreement.

                        4.      The terms and conditions of this Order shall be immediately effective and

         enforceable upon its entry.

                        5.      The Debtors are authorized to take all actions necessary to effectuate the

         relief granted pursuant to this Order in accordance with the Motion.




26800303.2

                                                           2
                       Case 20-11570-LSS         Doc 220     Filed 07/23/20    Page 3 of 3




                        6.      This Court retains jurisdiction with respect to all matters arising from or

         related to the implementation of this Order.




                                                             LAURIE SELBER SILVERSTEIN
26800303.2     Dated: July 23rd, 2020                        UNITED STATES BANKRUPTCY JUDGE
               Wilmington, Delaware
                                                         3
